Case 2:20-cv-12880-JMV-JSA Document 78 Filed 04/22/21 Page 1 of 4 PageID: 1233




Lawrence S. Lustberg, Esq. (ID#023131983)
Lauren James-Weir, Esq. (ID#025202007)
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Telephone: 973-596-4731
Email: llustberg@gibbonslaw.com
Telephone: 973-596-4861
Email: ljames-weir@gibbonslaw.com

Patrick J. Carome, Esq. (pro hac vice)
Ari Holtzblatt, Esq. (pro hac vice)
WILMER CUTLER PICKERING
HALE AND DORR LLP
1875 Pennsylvania Avenue, NW
Washington, D.C. 20006
Telephone: (202) 663-6000
Email: patrick.carome@wilmerhale.com
        ari.holtzblatt@wilmerhale.com

Attorneys for Defendants Vijaya Gadde and Twitter, Inc.

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 DANIEL D’AMBLY; AARON                      Civil Action No: 2:20-cv-12880-
 WOLKIND; STEVE HARTLEY;                    JMV-JSA
 RICHARD SCHWETZ; JOBEL
 BARBOSA; MATTHEW REIDINGER;                Honorable John Michael Vazquez
 JOHN HUGO; SEAN-MICHAEL DAVID              United States District Judge
 SCOTT; THOMAS LOUDEN;                        DEFENDANTS TWITTER, INC.
 ZACHARY REHL; AMANDA REHL;                  AND VIJAYA GADDE’S NOTICE
 K.R., a minor, by and through her father    OF MOTION TO DISMISS WITH
 ZACHARY REHL and her mother                  PREJUDICE COUNTS VIII-XII
 AMANDA REHL; MARK ANTHONY                      OF PLAINTIFFS’ FIRST
 TUCCI,                                       AMENDED COMPLAINT AND
                                             CROSS-CLAIMS FILED BY CO-
             Plaintiffs                       DEFENDANT COHEN, WEISS
 v.                                                AND SIMON, LLP
Case 2:20-cv-12880-JMV-JSA Document 78 Filed 04/22/21 Page 2 of 4 PageID: 1234




 CHRISTIAN EXOO a/k/a ANTIFASH                 ORAL ARGUMENT REQUESTED
 GORDON; ST. LAWRENCE
 UNIVERSITY; TRIBUNE PUBLISHING                     Motion Date: July 6, 2021
 COMPANY, LLC; NEW YORK DAILY
 NEWS; VIJAYA GADDE; TWITTER,
 INC.; COHEN, WEISS AND SIMON
 LLP; UNNAMED ASSOCIATES 1-100,

             Defendants.

To:

 PATRICK TRAINOR, ESQ.                      MONICA C. BARRETT, ESQ.
 Law Office of Patrick Trainor, Esq.,       Bond Schoeneck & King, PLLC
 LLC                                        600 Third Avenue, 22nd Floor
 848 Paterson Avenue                        New York, NY 10009
 East Rutherford, NJ 07073                  Telephone: 646-253-2314
 Telephone: 201-777-3327                    Email: mbarrett@bsk.com
 Email: pt@ptesq.com                        Attorneys for Defendant, St. Lawrence
 Attorney for Plaintiffs                    University

 RICHARD SCHARLAT, ESQ.                     CHRISTOPHER
 McDermott Will & Emery LLP                 MARLBOROUGH, ESQ.
 340 Madison Avenue                         The Marlborough Law Firm, P.C.
 New York, NY 10173                         445 Broad Hollow Road, Suite 400
 Telephone: 212-547-5421                    Melville, NY 11747
 Email: Rscharlat@mwe.com                   Telephone: 212-991-8960
 Attorneys for Tribune Publishing           Email:
 Company and                                chris@marlboroughlawfirm.com
 New York Daily News                        Attorneys for Christian Exoo
 MICHAEL J. CANNING, ESQ.                   RICHARD TORRES, ESQ.
 Giordano, Halleran & Ciesla, P.C.          The Law Office of Richard Torres
 125 Half Mile Road, Suite 300              63 Tooker Avenue
 Red Bank, NJ 07701                         Springfield, NJ 07081
 Telephone: (732) 741-3900                  Telephone: 347-742-5362
 Email: mcanning@ghclaw.com                 Email: richardtorresdna@gmail.com
 Attorneys for Defendants, Cohen,           Attorneys for Christian Exoo
 Weiss and Simon, LLP


                                        2
Case 2:20-cv-12880-JMV-JSA Document 78 Filed 04/22/21 Page 3 of 4 PageID: 1235




                                             VICTORIA NICOLE MEDLEY
                                             Law Office of Zachary Margulis-
                                             Ohnuma
                                             260 Madison Avenue – 17th Floor
                                             New York, NY 10016
                                             Telephone: 212-685-0999
                                             Email: vm@zmolaw.com
                                             Attorneys for Christian Exoo


      PLEASE TAKE NOTICE that on July 6, 2021, or on a date and time to be

set by the Court, Defendants Twitter, Inc. and Vijaya Gadde (“Defendants”), by and

through their attorneys, Gibbons P.C. (by Lawrence S. Lustberg and Lauren James-

Weir) and Wilmer Cutler Pickering Hale and Dorr LLP (by Ari Holtzblatt and

Patrick Carome) (pro hac vice), shall move before the United States District Court

for the District of New Jersey, located at Martin Luther King Building & U.S.

Courthouse, 50 Walnut Street, Newark, NJ 07102, for the entry of an Order pursuant

to F.R.C.P. 12(b)(6) dismissing with prejudice Counts VIII-XII of Plaintiffs’ First

Amended Complaint and the cross-claims previously filed by Co-Defendant Cohen,

Weiss and Simon, LLP.

      PLEASE TAKE FURTHER NOTICE that in support of the within Motion,

Defendants shall rely upon their Memorandum in Support of Motion to Dismiss with

Prejudice Counts VIII-XII of Plaintiffs’ First Amended Complaint and Cross-Claims

Filed by Co-Defendant Cohen, Weiss, and Simon, LLP, and the Declaration of Ari

Holtzblatt, Esq. submitted herewith.


                                         3
Case 2:20-cv-12880-JMV-JSA Document 78 Filed 04/22/21 Page 4 of 4 PageID: 1236




      PLEASE TAKE FURTHER NOTICE that a proposed form of Order is also

submitted herewith.



Dated: April 22, 2021         By:   /s/ Lawrence S. Lustberg
                                    Lawrence S. Lustberg, Esq.
                                    (ID#023131983)
                                    GIBBONS P.C.
                                    One Gateway Center
                                    Newark, New Jersey 07102
                                    Telephone: 973-596-4731
                                    Email: llustberg@gibbonslaw.com

                                    Lauren James-Weir, Esq. (ID#025202007)
                                    GIBBONS P.C.
                                    One Gateway Center
                                    Newark, New Jersey 07102
                                    Telephone: 973-596-4861
                                    Email: ljames-weir@gibbonslaw.com

                                    Patrick J. Carome, Esq. (pro hac vice)
                                    Ari Holtzblatt, Esq. (pro hac vice)
                                    WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                    1875 Pennsylvania Avenue, NW
                                    Washington, D.C. 20006
                                    Telephone: (202) 663-6000
                                    Email: patrick.carome@wilmerhale.com
                                            ari.holtzblatt@wilmerhale.com

                                    Attorneys for Defendants Vijaya Gadde and
                                    Twitter, Inc.




                                      4
